Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered March 28, 1990, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to present legally sufficient evidence to prove that he used or threatened the immediate use of "physical force” (Penal Law § 160.00), which was necessary to support his conviction for robbery in the third degree. However, this argument is unpreserved for appellate review as it was not presented wdth specificity before the trial court in support of the defendant’s motion to dismiss made at the close of the People’s case (see, People v Bynum, 70 NY2d 858; People v Gomez, 67 NY2d 843; People v Harrison, 167 AD2d 353). In any event, the victim testified that she experienced pain which radiated the length of her arm when the defendant, who had approached her from behind, pulled a bag from her hand. Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that the jury could have rationally concluded that the defendant employed physical force to overcome the victim’s resistance to the taking of her property (see, People v Crandall, 135 AD2d 1084; cf., People v Lumpkin, 173 AD2d 738; People v Davis, 71 AD2d 607; see generally, People v Santiago, 62 AD2d 572, affd 48 NY2d 1023).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, we decline to disturb the sentence imposed. Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.